DETAILED ACTION
Applicant's amendments and remarks, filed 7/29/21, are fully acknowledged by the Examiner. Currently, claims 1-3, 5-11, and 13-23 are pending with claims 4, 12, 19 canceled, claims 21-23, and claims 1, 5-7, 10, 14 17, and 20 amended. The following is a complete response to the 7/29/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-11, 13-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being obvious over Licht (US 2017/0095922) in view of Cooper (US 2003/0036748).
Regarding claim 1, Licht teaches an articulable wrist for an end effector, comprising: a distal linkage provided at a distal end of the articulable wrist (end link as in Fig. 2a-b); a proximal linkage provided at a proximal end of the articulable wrist (base link as in Fig. 2a-b); a central channel cooperatively defined by the distal and proximal linkages and extending between the distal and proximal ends (a channel 1107 and within 1901); a flexible member arranged within the central channel (1901) 
Regarding claim 2, Licht teaches an intermediate linkage interposing the distal and proximal linkages and defining a portion of the central channel (gimbal guide more proximal than the distalmost gimbal guide as the distal linkage).
Regarding claim 3, Licht teaches wherein the one or more central actuation members are first and second ends of a jaw cable (Fig. 19a).
Regarding claim 5, Licht does not teach, but Cooper teaches the distal adaptor provides a flange that receives the first end of the flexible member (space within 416 receives 450).It would have been obvious to one of ordinary skill in the art to modify Licht such that the flexible member is fixed by a distal adapter as in Cooper, to prevent undesired movement of the conduit from manipulation.
Regarding claim 6, Licht does not teach, but Cooper teaches wherein the distal adapter defines one or more apertures coaxially alignable with the one or more conduits such that the one or more 
Regarding claim 7, Licht teaches a proximal adapter coupling the second end of the flexible member and slidingly engageable with the proximal linkage (bottom gimbal guide 709).
Regarding claim 8, Licht teaches the proximal adapter provides an annular body that receives the second end of the flexible member (at least in Fig. 19b, with 1901 in an annular hole in the proximal adapter).
Regarding claim 9, Licht teaches the flexible member made from nylon, PTFE, or polyurethane (par. [0152]).
Regarding claim 10, Licht teaches a drive housing (501 as in Fig. 32); an elongate shaft that extends from the drive housing (526); an end effector arranged at an end of the elongate shaft (568 and 569); an articulable wrist that interposes the end effector and the elongate shaft (583), the articulable wrist including:
a distal linkage provided at a distal end of the articulable wrist and operatively coupled to the end effector (distalmost gimbal guide 713);
a proximal linkage provided at a proximal end of the articulable wrist and operatively coupled to the elongate shaft (base link as in Fig. 2a-b);
a central channel cooperatively defined by the distal and proximal linkages and extending between the distal and proximal ends (a channel 1107 and within 1901); and
a flexible member arranged within the central channel and having a first end operatively coupled to the distal linkage and a second end axially movable relative to the proximal linkage (1901, Fig. 19b); and one 
Regarding claim 11, Licht teaches an intermediate linkage interposing the distal and proximal linkages and defining a portion of the central channel (gimbal guide more proximal than the distalmost gimbal guide as the distal linkage).
Regarding claim 13, Licht does not teach, but Cooper teaches wherein the distal adapter defines one or more apertures coaxially alignable with the one or more conduits such that the one or more central actuation members also extend through the one or more apertures (416 with apertures that align with the holes as in at least Fig. 39).
Regarding claim 14, Licht teaches a proximal adapter coupling the second end of the flexible member and slidingly engageable with the proximal linkage (bottom gimbal guide 709).
Regarding claim 15, Licht teaches the flexible member made from nylon, PTFE, or polyurethane (par. [0152]).
Regarding claim 16, Licht teaches further comprising one or more drive cables extending from the drive housing and extending through a corresponding one or more apertures defined by the articulable wrist to cause articulation of the articulable wrist (cables 707 through corresponding holes for the cables to articulate the wrist as in at least Fig. 13b).
Regarding claim 17, Licht teaches a method of operating a surgical tool, comprising:
positioning the surgical tool adjacent a patient for operation (tool must be adjacent a patient to treat patient tissue), the surgical tool including a drive housing (501 as in Fig. 32), an elongate shaft that extends from the drive housing (526), an end effector arranged at an end of the elongate shaft (568,569), and a wrist that interposes the end effector and the elongate shaft (583) and includes:
a distal linkage provided at a distal end of the articulable wrist (end link as in Fig. 2a-b);
a proximal linkage provided at a proximal end of the articulable wrist and operatively coupled to the end effector (base link as in Fig. 2a-b connected to the end effector as part of the tool);
a central channel cooperatively defined by the distal and proximal linkages and extending between the distal and proximal ends (a channel 1107 and within 1901);
a flexible member arranged within the central channel (1901) and having a first end operatively coupled to the distal linkage and a second end axially movable relative to the proximal linkage (Fig. 19b); and one or more conduits defined in the flexible member (1109 with a channel inside) to receive one or more central actuation members extending through the flexible member (actuation cable 1905), and articulating the wrist and simultaneously bending the flexible member within the central channel (Fig. 18a-19b, articulating the wrist would bend the flexible member 1901).Licht is not explicit regarding a distal adapter fixed to an end of the flexible member and matable with the distal linkage to rotationally fix the flexible member at the distal end of the articulable wrist.However, Cooper teaches a distal adapter (416) fixed to an end of the flexible member (416 fixed to end of flexible member 450 as in par. [0145]) and matable with the distal linkage to rotationally fix the flexible member at the distal end of the articulable wrist (matable with distal linkage 420 as in fig. 38a).It would have been obvious to one of ordinary skill in the art to modify Licht such that the flexible member is fixed by a distal adapter, to prevent undesired movement of the conduit from manipulation.
Regarding claim 18, Licht teaches wherein articulating the wrist comprises actuating one or more drive cables extending from the drive housing, wherein the one or more drive cables extend through a corresponding one or more apertures defined by the wrist (703 with a conduit through such that at least cables 707 and 1905 may pass through).
Regarding claim 20, Licht teaches further comprising slidingly engaging to the second end of the flexible member against the proximal linkage with a proximal adapter coupled to the second end of the flexible member (proximal adapter as bottom gimbal guide 709 coupled to 1901 at a proximal end as in Fig. 19b).
Regarding claim 21, Licht is silent, but Cooper teaches the distal adapter. Cooper further teaches the distal adapter is partially received within a portion of the central channel defined by the distal linkage (416 is partially received within the central channel defined by the distal linkage as in Fig. 38a).
It would have been obvious to one of ordinary skill in the art to modify Licht such that the flexible member is fixed by a distal adapter as in Cooper, to prevent undesired movement of the conduit from manipulation.
Regarding claim 22, Licht is silent, but Cooper teaches the distal adapter. Cooper further teaches the distal adapter is partially received within a portion of the central channel defined by the distal linkage (416 is partially received within the central channel defined by the distal linkage as in Fig. 38a).It would have been obvious to one of ordinary skill in the art to modify Licht such that the flexible member is fixed by a distal adapter as in Cooper, to prevent undesired movement of the conduit from manipulation.
Regarding claim 23, Licht is silent, but Cooper teaches the distal adapter. Cooper further teaches the distal adapter is partially received within a portion of the central channel defined by the distal linkage (416 is partially received within the central channel defined by the distal linkage as in Fig. 38a).It would have been obvious to one of ordinary skill in the art to modify Licht such that the flexible 
Response to Arguments
Applicant’s arguments, see the remarks, filed 7/29/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cooper as a secondary reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794